DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election Requirement
The response to Election Requirement filed on 9/6/2021 has been entered. Group 1 (claims 1-5) has been elected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baucho et al. (US 6,031,864).
With regard claim 1, Baucho et al. discloses a communication device (Fig.2) comprising one or more processors (Fig.2 element 62) configured to:

switch hopping frequencies over the plurality of frames according to a data hopping sequence (Fig.3 and col.6 lines 25-30) that excludes one or more hopping frequencies scheduled for use by a synchronization hopping sequence in one or more superframe immediately succeeding the first superframe (Fig.4A and col.5 line 60 – col.6 line 8).
With regard claim 2, Baucho et al. further discloses wherein the data hopping sequence excludes a first hopping frequency scheduled for use by the synchronization hopping sequence in the superframe, excludes a second hopping frequency scheduled for use by the synchronization hopping sequence in a second superframe that immediately succeeds the first superframe, and excludes a third hopping frequency scheduled for use by the synchronization hopping sequence in a third superframe that immediately succeeds the second superframe (Fig.4A and col.5 line 60 – col.6 line 8, where a sequence of frequency hopping periods (THOP), currently designated as a superframe (col.4 line 60 – col.5 line 13) and Fig.4A shows a continuing data processing with 
With regard claim 3, Baucho et al. further discloses wherein the data hopping sequence excludes one or more hopping frequencies that were previously used by the data hopping sequence in one or more superframes immediately preceding the first superframe (Fig.4A and col.5 line 60 – col.6 line 8, where the previously used hopping frequencies can be considered as the previously used synchronization frequency (SFi)).
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Reference(s) US 2004/0170217 is cited because they are put pertinent to the wireless personal area networks with frequency hopping and rotation of the frequency hopping sequences. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/